                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

DEMETRIUS BENSON, JABRIL MUHAMMAD, )
and TERRANCE FOSTER,               )
                                   )
                     Plaintiffs,   )
                                   )                            JUDGMENT IN A
                                   )                            CIVIL CASE
v.                                 )                            CASE NO. 5:18-CV-468-D
                                   )
VAUGHN INDUSTRIES, LLC,            )
                                   )
                     Defendant.    )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's
motion for summary judgment [D.E. 20]. Defendant may file a motion for costs in accordance
with the Federal Rules of Civil Procedure and this court's local rules.



This Judgment Filed and Entered on March 31, 2020, and Copies To:
Wilson F. Fong                                         (via CM/ECF electronic notification)
David T. Andrews                                       (via CM/ECF electronic notification)
Kerry A. Shad                                          (via CM/ECF electronic notification)
Taylor M. Dewberry                                     (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
March 31, 2020                                         (By) /s/ Nicole Sellers
                                                                Deputy Clerk
